Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	As an initial matter, Examiner states that the proposed amendment to Claim 1 is not entered as examination of the amended claim set raises new issues that would require further consideration and/or search. Though, Examiner also notes that the proposed language may not overcome the standing rejection of Claims 1-2, 5-8, and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Kozakai et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/043147 A1, English language equivalent cited herein: United States Patent Publication No. US 2017/0263444 A1), hereinafter Kozakai, and the rejection of Claim 31 under 35 U.S.C. 103 as being unpatentable over Kozakai in further view of Takai (United States Patent Publication No. US 2009/0220869 A1), hereinafter Takai. This is due to Kozakai in Paragraph [0110] circumstances wherein a portion of the multilayer stack of reflecting films is not patterned. As the amendment to Claim 1 has not been entered and the entirety of Applicant’s arguments against the rejections of Claims 1-2, 5-8, and 30 under 35 U.S.C. 102(a)(1) as being anticipated by Kozakai, the rejections of Claims 1-2, 5-8, and 30 are maintained. The Double Patenting rejections are also maintained as those rejection have not yet been rebutted.
2.	Applicant's arguments, see page 9, filed February 15, 2022, with respect to the rejection of Claims 9-10, 13-17, 24-25, and 28-29 under 35 U.S.C. 103 as being unpatentable over by Lee et al. (United States Patent Publication No. US 2013/0337370 A1), hereinafter Lee, and in further view of Gallagher et al. (United States Patent Publication No. US 2014/0051015 A1), hereinafter Gallagher, and Claims 11-12 and 26-27 under 35 U.S.C. 103 as being unpatentable over Lee, in further view of Gallagher, and in further view of Deweerd (United States Patent Publication No. US 2012/0141923 A1), Lee and in further view of Gallagher (emphasis added). As previously stated, Lee teaches patterning portions of the absorption layer and the capping layer and the plurality of the multilayer of reflecting films not covered by the second photoresist layer to form second openings in the absorption layer, wherein the second openings the expose portions of the substrate. Thus, Lee alone teaches etching down to the substrate in forming the second openings and it is not required that Gallagher also teach that limitation. Consequently, Lee in further view of Gallagher teaches forming a protection layer lining the second openings taught by Lee alone, wherein said second openings expose the substrate. Therefore, Lee in further view of Gallagher teaches the limitations of Claim 9. As such, the rejections of Claims 9-1-17, 24-29 are maintained.
6.	Thus, the claim rejections provided in the Final Rejection of the instant application dated February 15, 2022 are maintained.

Conclusion
RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
8.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/03/2022